Citation Nr: 1427024	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee patellofemoral traumatic arthritis.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected left wrist degenerative joint disease (DJD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to August 1978.

The matter of increased rating for left knee disability is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The matter of increased rating for left wrist disability is before the Board on appeal from a December 2009 rating decision.  The case was previously remanded in February 2014 for additional development.

The evidence shows that the Veteran has been unable to find employment, due possibly to his service-connected left knee disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence of record reasonably raises the question of whether the Veteran is unemployable due to his left knee disability, the issue of TDIU is part of the claim. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At no point has the Veteran's left knee patellofemoral traumatic arthritis been productive of flexion limited to 30 degrees or extension limited to 15 degrees; there is no recurrent subluxation or lateral instability.

2.  At no point has the Veteran's left wrist DJD been ankylosed.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for left knee patellofemoral traumatic arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5256-63 (2013).

2.  A rating in excess of 10 percent for left wrist DJD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5214-15 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  In letters dated February 2009 and July 2009 prior to the RO's initial April 2009 and December 2009 rating decisions, respectively, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought.  In addition, he was advised of the types of evidence VA would assist him in obtaining, as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. 183; Charles v. Principi, 16 Vet. App. 370 (2002).  

As the present appeal seeks an increased initial rating following a grant of service connection, notice provided to the Veteran prior to service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Several other letters throughout the appeals period have also explicitly provided notice of the evidentiary requirements to substantiate a claim for an increased rating.  The Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that VA complied with the assistance provisions set forth in the law and regulations.  All available pertinent in-service and VA records have been obtained.  The Veteran was afforded adequate VA examinations in February 2011 and April 2014 containing sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to provide probative medical evidence adequately addressing the issue decided below.  No additional pertinent evidence has been identified by the Veteran as relevant to this appeal.  In particular, there is no argument or indication that the disability has increased in severity since the last medical evaluation of record.


Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

As both claims involve arthritic involvement of joints, Diagnostic Code 5003 applies.  Under Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4,71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Left Knee Patellofemoral Traumatic Arthritis

Initially, the Board notes that there is no evidence suggesting, nor does the Veteran allege, the presence of left knee ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum; therefore, the corresponding diagnostic codes are not for consideration.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-59, 5262-63.  

Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee; and a maximum rating of 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability of the knee.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  And a maximum rating of 30 percent is warranted for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a 10 percent is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a maximum rating of 50 percent is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

On March 2009 VA examination, the Veteran reported deformity, giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, and some popping.  He denied incoordination, recurrent dislocation or subluxation, locking, and effusions.  Though the examiner found bumps characteristic of Osgood-Schlatter's disease, he did not find signs of clicking, grinding, instability, locking, meniscus abnormality, or abnormal tendons or bursae.  Range of motion (ROM) testing showed flexion to 120 degrees with full extension.  There was objective evidence of painful motion, but no additional imitation of motion was found after repetitive use.

A September 2010 VA treatment record notes full ROM in the Veteran's left knee, with pain at full flexion.  Sensation was normal, without varus or valgus stress laxity.  A January 2011 orthopedic surgery consult noted full left knee extension, with left knee flexion limited to 120 degrees.

On February 2011 VA examination, the Veteran reported pain and weakness.  He denied any deformity, instability, giving way, stiffness, incoordination, loss of speed, subluxation, dislocation, locking, effusions, signs of inflammation, or flare-ups.  ROM testing showed left knee flexion to 115 degrees and full extension, with objective evidence of pain.  No additional limitation was noted upon repetitive use.

On April 2014 VA examination, ROM testing showed flexion to 120 degrees (with pain at 115) and full extension (without pain).  No change was noted upon repetition.  The examiner noted functional loss due to pain and interference with sitting, standing, and weight-bearing.  Muscle strength was normal, and there were no signs of instability or subluxation.  The examiner also noted that the Veteran was unable to continually use his left knee (i.e., exhibited decreased endurance).

The Board first notes that the Veteran's current 10 percent rating is based on evidence of arthritis under Diagnostic Code 5003, and not on limitation of motion.  The evidence of record shows the Veteran's left knee flexion has been, at worst, limited to 115 degrees, and extension has been full throughout the relevant appeals period.  Even acknowledging the presence of functional limitations due to pain, weakness, and reduced endurance, nothing of record suggests that such causes any additional limitation of motion.  Therefore, a higher rating based on limited motion is not warranted.  Moreover, though the Veteran reported instability during his March 2009 VA examination, the examiner did not find any signs of such.  As the examiner is trained to identify such symptoms and the Veteran is a lay person, the Board finds the examiner's findings more probative evidence in this regard.  Therefore, a separate rating is not warranted for lateral instability.

The Board has also considered whether a separate rating is warranted for neurological symptoms.  However, although a March 2011 VA podiatry note indicated some signs of neuropathy, neurological testing later that month yielded no signs of polyneuropathy in lower extremities, and noted normal reflexes bilaterally.  Therefore a separate rating for neurological symptoms is also not warranted.

Left Wrist DJD

Under Diagnostic Code 5215, a 10 percent rating is warranted for wrist palmar flexion limited in line with the forearm, or for dorsiflexion less than 15 degrees.  Under Diagnostic Codes 5214, a maximum rating of 50 percent is warranted for unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation; a 40 percent rating is warranted for ankylosis in any other unfavorable position; and a 30 percent rating is warranted for favorable ankylosis of the wrist in 20 or 30 degrees dorsiflexion.  38 C.F.R. § 4.71a.

On August 2009 VA examination, the Veteran reported left wrist pain, and denied any other joint symptoms.  ROM testing showed dorsiflexion to 80 degrees, palmar flexion to 90 degrees, radial deviation to 20 degrees, and ulnar deviation to 35 degrees.  The examiner noted objective evidence of painful motion, but no additional limitation of motion was shown upon repetitive use.  

On February 2011 VA examination, the Veteran again only reported pain and denied other joint symptoms.  ROM testing showed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 30 degrees, and ulnar deviation to 40 degrees, with objective evidence of painful motion.  The examiner indicated there was no joint ankylosis.

On April 2014 VA examination, ROM testing showed palmar flexion to 40 degrees (with pain at 30) and dorsiflexion to 60 degrees (with pain at the end).  The examiner noted functional limitation due to pain, but no additional limitation of ROM on repetitive use.  The examiner found no signs of ankylosis.

The Veteran's 10 percent rating for left wrist DJD is, again, based on arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  As the evidence does not suggest that the Veteran's wrist is ankylosed, a higher rating for his left wrist DJD is not warranted.  

Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the Veteran's disabilities are manifested by limitation of motion and pain, which fits squarely within the criteria found in the relevant Diagnostic Code for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability, and there is no suggestion of an exceptional disability picture.  For these reasons, referral for extraschedular consideration is not warranted.

Accordingly, as the preponderance of the evidence is against a finding that higher ratings are warranted for his service-connected left knee and wrist disabilities, the benefit-of-the-doubt rule is not for consideration, and the appeals must be denied.  


ORDER

Higher ratings are not warranted for either left knee patellofemoral traumatic arthritis or left wrist DJD.  The appeal is denied as to both claims.


REMAND

In an April 2011 VA treatment record, the Veteran indicated he is unemployable in part due to his left knee disability, and suggested he has received Supplemental Security Income (SSI) for such disability.  Therefore, under Rice, the matter of entitlement to TDIU is part of the above claim for an increased rating for left knee patellofemoral traumatic arthritis.  22 Vet. App. at 455.  However, a review of the record shows that there has been no development as to this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with VCAA notice for a TDIU claim.  Then, the RO should take appropriate action to develop the TDIU claim, to include sending him a formal application for TDIU, obtaining all outstanding Social Security Administration (SSA) medical records and an appropriate VA examination or opinion on the impact of his service connected disabilities on his ability to engage in substantially gainful employment.

2.  The RO should then review the record and adjudicate the TDIU claim.  If it is denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


